Coxe, J.
This court decided upon a motion for an injunction that the complainant’s copyright was invalid because of a fatal variance between the title as registered and the title as published. Daly v. Brady, 39 Fed. Rep. 265. The facts, so far as they relate to the question decided, were in all material particulars, the same then as now; the law is precisely the same. Every authority now relied upon was presented to the court on that occasion. There is additional evidence tending to show that the defendants were not misled by the variance, but that it existed, precisely as staled in the decision, is admitted. It is entirely clear, therefore, that if the record in its present form had been before the court the decision would necessarily have been the same. On inspection ol the two titles this court held the copyright void; with the same two titles before it the court cannot now hold the copyright valid. The records and briefs have been examined with care to discover a theory upon which the court would be justified in considering the question de novo, but none has been found. The court is constrained to follow the former decision. It is res judicata. The bill must be dismissed.